DETAILED ACTION
This office action is in response to the amendment filed on 5/5/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 3, 8 and 11 are objected to because of the following informalities:  
In regards to claims 3 and 8, it appears that “switching of transistors” should be “switching transistors”.  
In regards to claim 11, line 2, it appears that “a normal mode” should be “the normal mode”.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites the limitation "the controller is configured to remain in the normal mode when the power converter is switching in the burst mode".  It is unclear how the controller can operate in different modes as claimed in claim 1, see “…continue operating in the normal mode until the timer reaches a predetermined time, and operate in burst mode when the timer reaches the predetermined time”, and be in the same mode as recited in claim 11.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 20080130324, hereinafter Choi).
	Regarding Claim 1, Choi discloses a power converter (figs. 3-6) comprising: a resonant converter (fig. 3), and a controller (300, 400) configured to control the resonant converter to: operate (see fig. 6) in a normal mode (mode when not in “Tburst”) when output power is above a burst mode threshold level (operates in “normal mode” when Vfb is above Vburst); start a timer (412) when the output power falls below the burst mode threshold level (Vburst, ¶55); continue operating in the normal mode until the timer reaches a predetermined time (BET, ¶55), and operate in burst mode (Tburst) when the timer reaches the predetermined time (¶55)
	Regarding Claim 2, Choi discloses (figs. 3-6) the controller is configured to control the resonant converter to: reset the timer when the output power rises above the burst mode threshold level before the timer reaches the predetermined time (via 411 output and 414, ¶55).  
	Regarding Claim 5, Choi discloses (figs. 3-6) wherein a switching frequency of the converter during the normal mode is above an audible area and a burst frequency during the burst mode is below the audible area; and  wherein the burst frequency defines a rate at which bursts occur (¶11, 49 and 94).  
	Regarding Claim 6, Choi discloses A method for delaying entering burst mode (figs. 3-6), by a power supply including a resonant converter (fig. 3) and a controller (300, 400), the controller performing the steps of (see fig. 6): operating in the converter a normal mode (mode when not in “Tburst”) when an output power is above a burst mode threshold level (Vburst); starting a timer (412) 
	Regarding Claim 7, Choi discloses (figs. 3-6) the controller is configured to reset the timer when the output power rises above the burst mode threshold level before the timer reaches the predetermined time (via 411 output and 414, ¶55).  
	Regarding Claim 10, Choi discloses (figs. 3-6) switching frequency during the normal mode is above an audible area and a burst frequency during the burst mode is below the audible area (¶11, 49 and 94).  
	Regarding Claim 11 (as best understood), Choi discloses (figs. 3-6) the controller includes a normal mode (while operating) and a sleep mode (Tb_off); and wherein the controller is configured to remain in the normal mode when the power converter is switching in the burst mode (Tburst during operation).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Choi in view of (Kleinpenning et al. (US10003210, hereinafter Kleinpenning).
Regarding Claim 3, Choi discloses (figs. 3-6) the normal mode is continuously switching of a transistor (Qsw) to maintain a required level of the output power (via 430).  
	Choi does not disclose continuously switching of transistors.
	Kleinpenning discloses (fig. 1) continuously switching of transistors (102, 104).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi to include plurality of transistors as disclosed in Kleinpenning to scale up the SMPS for higher power requirements.
	Regarding Claim 4, Choi discloses (figs. 3-6) the burst mode is switching off transistor (Qsw) for a period of time to supply a burst of output power (Tb_off).  
	Choi does not disclose switching off transistors.
	Kleinpenning discloses (fig. 1) switching off transistors (102, 104).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi to include plurality of transistors as disclosed in Kleinpenning to scale up the SMPS for higher power requirements.
	Regarding Claim 8, Choi discloses (figs. 3-6) the normal mode is continuously switching of a transistor (Qsw) to maintain a required level of the output power (via 430).  
	Choi does not disclose continuously switching of transistors.
	Kleinpenning discloses (fig. 1) continuously switching of transistors (102, 104).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi to include plurality of transistors as disclosed in Kleinpenning to scale up the SMPS for higher power requirements.
	Regarding Claim 9, Choi discloses (figs. 3-6) the burst mode is switching off transistor (Qsw) for a period of time to supply a burst of output power (Tb_off).  
	Choi does not disclose switching off transistors.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi to include plurality of transistors as disclosed in Kleinpenning to scale up the SMPS for higher power requirements.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Telefus; Mark et al., US 20140043863, discloses a novel control method to reduce switching loss on mosfet.
Kannan; Bharath et al., US 20190379293, discloses a synchronous rectifier control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KYLE J MOODY/
Primary Examiner, Art Unit 2838